        Case 19-11188-ref            Doc 26       Filed 04/27/19 Entered 04/28/19 00:55:03                          Desc Imaged
                                                Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-11188-ref
Robin A. Williams                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0313-4                  User: SaraR                        Page 1 of 1                          Date Rcvd: Apr 25, 2019
                                      Form ID: pdf900                    Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 27, 2019.
db              Robin A. Williams,    729 N 8th St,   Reading, PA 19604-2521
cr             +Santander Consumer USA Inc.,    C/O Stewart, Zlimen & Jungers Ltd.,   2860 Patton Rd.,
                 Roseville, MN 55113-1100
14279553       +Law Offices of Hayt, Hyat & Landau, LLC,    2 Industrial Way W Box 500,
                 Eatontown, NJ 07724-2279
14290635       +Midland Funding, LLC,    2525 Northside Dr., Suite 300,   San Diego, CA 92108-2724

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: bnc@atlasacq.com Apr 26 2019 02:37:20     Atlas Acquisitions LLC,   294 Union St.,
                 Hackensack, NJ 07601-4303
cr             +E-mail/PDF: gecsedi@recoverycorp.com Apr 26 2019 02:43:09     Synchrony Bank,
                 c/o PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 25, 2019 at the address(es) listed below:
              ROBERT H. HOLBER   trustee@holber.com, rholber@ecf.axosfs.com
              SHAWN J. LAU   on behalf of Debtor Robin A. Williams shawn_lau@msn.com,
               g61705@notify.cincompass.com
              United States Trustee   USTPRegion03.PH.ECF@usdoj.gov
                                                                                            TOTAL: 3
Case 19-11188-ref   Doc 26     Filed 04/27/19 Entered 04/28/19 00:55:03   Desc Imaged
                             Certificate of Notice Page 2 of 2
